DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2016/0079155) in Fukuzono (US 8,023,268).
[claim 1] Kawase discloses a semiconductor package (fig. 17, some elements in fig. 17 are only labeled with reference numerals in fig.1) comprising: a chip carrier (5, optionally 4 and 21 may be included, fig. 17 and fig. 1), a semiconductor chip (6, 7, fig. 17 and fig. 1) attached to the chip carrier, an encapsulation body (10, fig. 17 and fig. 1) encapsulating the semiconductor chip, and a mounting hole (11, fig. 17 and fig. 1) configured to receive a screw (14, fig. 17) for screw mounting a heatsink (2, fig. 17) onto a first side of the semiconductor package, which is located above the semiconductor chip (fig. 17, note that the figure 17 is inverted in this interpretation), wherein a second side of the semiconductor package, which is located below the semiconductor chip and opposite the first side, and wherein the chip carrier at the encapsulation body is exposed at the first side of the semiconductor package (e.g. the encapsulation 10 exposes the chip carrier 5 on the first side, best seen fig. 1).  Kawase, however, does not expressly disclose that the second side of the semiconductor package opposite the side having the heatsink is surface mounted to an application board.
Fukuzono discloses a semiconductor package wherein a semiconductor package (all elements above the printed circuit board 14 except the heatsink 21 and the screws, fig. 3) has a side (bottom side) opposite the side having the heatsink (21, fig. 3) is surface mounted to an application board (printed circuit board 14, fig. 3) via bumps (17, fig. 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed Kawase’s semiconductor package surface mounted on to an application board via bumps in order to integrate Kawase’s semiconductor package structure and heatsink on to a printed circuit board/motherboard along with other devices in order form larger circuits for various applications (e.g. computers, electronic devices).



With this modification Kawase discloses:
[claim 2] The semiconductor package of claim 1, wherein the mounting hole completely extends through the semiconductor package from the first side to the second side (fig. 17).
[claim 3] The semiconductor package of claim 1, wherein the semiconductor package comprises two mounting holes that are arranged at opposing edges of the semiconductor package (fig. 17).
[claim 4] The semiconductor package of claim 1, wherein the mounting hole is arranged at the center of the first side of the semiconductor package (mounting hole 11 extends through center of the package in fig. 17 since it  extends from one side of the encapsulation to the other side of the package to the heatsink 2, fig. 17) .
[claim 5] The semiconductor package of claim 1, wherein the mounting hole extends through the chip carrier (if 4 and 21 are part of the carrier, fig. 17 and fig. 1).
[claim 6] The semiconductor package of claim 6, wherein the chip carrier comprises a fixture portion (21, fig. 17) configured to accommodate the mounting hole but no semiconductor chips (fig. 17).
[claim 7] The semiconductor package of claim 1, wherein the mounting hole is arranged in the encapsulation body laterally besides the chip carrier (fig. 17).
[claim 8] The semiconductor package of claim 1 (for claims 8 and 9, the embodiment of fig. 16 may be used, fig. 16 is similar to fig. 17 except for the presence of the collar 21 in fig. 17) wherein an inner surface of the mounting hole comprises an electrically insulating material to electrically insulate a screw in the mounting hole from the chip carrier (insulating material of the encapsulation 10 surrounds mounting hole, fig. 16).
[claim 9] The semiconductor package of claim 8, wherein the electrically insulating material corresponds to the material of the encapsulation body (fig. 16).
[claim 10] The semiconductor package of claim 1, further comprising: external contacts (bumps between the package and printed circuit board upon modification) for electrically contacting the semiconductor chip, wherein the external contacts are arranged on the second side of the semiconductor package (upon modification).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2016/0079155) in Fukuzono (US 8,023,268).
[claim 11] A semiconductor assembly (fig. 17, some elements in fig. 17 are only labeled with reference numerals in fig.1), comprising: a semiconductor package (fig. 17), comprising: a chip carrier (5, optionally 4 and 21 may be included, fig. 17 and fig. 1), a semiconductor chip (6, 7, fig. 17 and fig. 1) attached to the chip carrier, an encapsulation body (10, fig. 17 and fig. 1) encapsulating the semiconductor chip, and a mounting hole (11, fig. 17 and fig. 1), a heatsink (2, fig. 17) arranged on a first side of the semiconductor package, the first side being located above the semiconductor chip (fig. 17), a screw (14, fig. 17) arranged in the mounting hole and mounting the heatsink to the first side of the semiconductor package (fig. 17, and wherein the chip carrier on the encapsulation body is exposed on the first side of the semiconductor package (e.g. the encapsulation 10 exposes the chip carrier 5 on the first side, best seen fig. 1).  Kawase, however, does not expressly disclose that the second side of the semiconductor package opposite the side having the heatsink is surface mounted to an application board.
Fukuzono discloses a semiconductor package wherein a semiconductor package (all elements above the printed circuit board 14 except the heatsink 21 and the screws, fig. 3) has a side (bottom side) opposite the side having the heatsink (21, fig. 3) is surface mounted to an application board (printed circuit board 14, fig. 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed Kawase’s semiconductor package surface mounted on to an application board in order to integrate Kawase’s semiconductor package structure and heatsink on to a printed circuit board/motherboard along with other devices in order form larger circuits for various applications (e.g. computers, electronic devices).

With this modification Kawase discloses:
[claim 12] The semiconductor assembly of claim 11, wherein the screw extends through the semiconductor package and through the application board (upon modification, see Fukuzono, fig. 3).

Response to Arguments
Applicant's arguments filed 7-28-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 1 and 11 that Kawase does not teach that holes 11 are for screws 14 to mount heat sink 2 to semiconductor package 1 but rather screws 14 to mount semiconductor package 1 (which includes heat sink 2) to cooling jacket 15.  At the outset nothing in the rejection identifies reference numeral 1 as being the semiconductor package (Kawase refers to element 1 as being a semiconductor module).  To the contrary the rejection identifies fig. 17 as a whole (which includes cooling jacket 15) as the semiconductor package (note that since the claims are written such that the semiconductor package “comprises” all the elements of the claim including the heat sink, the heat sink is also part of the semiconductor package).  Therefore, even under applicant’s interpretation that the screws only mount the semiconductor module 1 (which includes heat sink 2 [0031] Kawase) to the cooling jacket 15 ([0040] Kawase) would still read on the claims since the cooling jacket is part of the semiconductor package.  Moreover, even assuming for the sake of argument that the cooling jacket 15 is not part of the semiconductor package, it is noted in [0040] of Kawase that the threads of the screws extend through hole 11 (see fig. 1) which extends through heat sink 2 and the remainder of the semiconductor module 11 and would therefore fasten heat sink 2 to rest of the semiconductor module 1 and therefore would still read on the claims.
Applicant with respect to claim 4 asserts that Kawase only teaches mounting holes at the periphery of the package not the center of the package.  To the contrary Kawase teaches placing holes (11, fig. 17) though semiconductor module 1 and portions of the cooling jacket 15 therefore the holes are mounted in/through the center in a vertical thickness direction of the package.
Applicant with respect to claims 5 and 6, that insulating layer 4 and collar 21 can be construed as a part of the chip carrier because they cannot be reasonably characterized as such.  At the outset it is noted that applicant provides no rationale as to why this is the case.  To contrary insulation 4 underlies and supports the chip and  collar 21 provides support therefore “carry” the chips.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898